Citation Nr: 0111320	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cyst of the right 
side of the neck.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a plantar wart.

6.  Entitlement to service connection for an injury of the 
foot.

7.  Entitlement to service connection for a skin rash.

8.  Entitlement to service connection for blisters of the 
hands.

9.  Entitlement to service connection for right wrist injury.

10.  Entitlement to service connection for a cyst of the 
testicle.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for leg injuries.

13.  Entitlement to service connection for jungle rot.

14.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right shoulder disorder.

15.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back disorder.

16.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In December 2000 and January 2001, the veteran submitted 
additional evidence referable to his claim for PTSD.  The 
Board will address the issue in the decision below rather 
that referring the issue back to the RO since the Board has 
determined that service connection is warranted.  38 C.F.R. 
§ 20.1304(c) (2000).  

The issues of entitlement to service connection for 
gastroenteritis, a skin rash, right wrist injury, an eye 
disorder, an injury of the foot, blisters of the hand, and 
jungle rot as well as the new and material evidence issues, 
will be addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The veteran served in Vietnam and received the Purple 
Heart Medal.  PTSD based on his combat experiences has been 
diagnosed.  

3.  The medical evidence does not establish the presence of a 
cyst of the right side of the neck.

4.  The competent evidence does not establish that the 
veteran has a plantar wart.  

5.  There is no objective evidence establishing that the 
veteran presently has a cyst of the testicle.

6.  Hypertension was not diagnosed in service or shown for 
many years thereafter.  

7.  Service connection is in effect for multiple scars, 
residuals of a mine blast injury, to include scars of the 
right knee and upper mild third of the medial aspect of the 
thigh.  The medical evidence does not establish that the 
veteran has leg injuries of either the right or the left 
lower extremity separate and distinct from the service-
connected multiple scars, residuals of a mine blast injury 
disability.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000).  

2.  The veteran's claimed cyst of the right side of the neck 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

3.  The veteran's claimed plantar wart was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1154(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

4.   The veteran's claimed cyst of the testicle was not 
incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

5.  The veteran's hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

6.  The veteran's claimed leg injuries were not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran seeks service connection for PTSD, a cyst of the 
right side of the neck,  plantar wart, cyst of the testicle, 
hypertension, and leg injuries.  

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In May 2000, the veteran was provided a 
statement of the case informing him of the type of evidence 
necessary for his service connection claims.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The veteran also has not 
identified any outstanding medical evidence pertinent to 
these claims. 

In light of the above, a remand for obtaining additional 
medical records regarding these issues is not necessary.  It 
is noted that the veteran is receiving disability benefits; 
however the record indicates that these benefits are not for 
any of the issues being decided in this decision.  Because 
the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).


Service Connection

The veteran seeks service connection for several disorders.  
Service connection may be established for a disability 
resulting from injury or disease incurred during active 
service, see 38 U.S.C.A. § 1110; for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d); and for a 
chronic disease, including hypertension and arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability began in 
service.  Continuity of symptomatology is required where the 
condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(a), (b). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Nonetheless, to establish service connection there must be 
competent evidence of current disability and of a nexus 
between the in-service injury or disease and the current 
disability.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

A claim based on chronicity may be granted if (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, a lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Notwithstanding a 
claimant's showing of post service continuity of 
symptomatology and in-service injury, competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


PTSD

 Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

The veteran's service records show that he served in Vietnam, 
and received the Purple Heart Medal.  The service medical and 
administrative records show that during an enemy mine 
explosion in April 1967 the veteran sustained head and left 
leg injuries.  The records also show that on discharge 
examination in May 1970, psychiatric examination was normal.  
A VA psychiatric examination report dated in January 1998 
reflects that the veteran reported seeing and doing a lot of 
killing while in Vietnam.  That included seeing six of his 
good friends being killed.  After examination and reviewing 
the claims file, the examiner assessed that there was no 
evidence of delusional thought process or cognitive 
impairment, or vegetative signs associated with major 
depression, or signs and symptoms associated with PTSD.  
However, in April 2000, P.K.M., MSW and CSW, reported that 
the veteran had PTSD and related the disability to his combat 
tour as a Marine Corps Combat Engineer.  It was noted that 
the veteran was being treated there for his PTSD due to 
Vietnam stressors.  Additionally, in December 2000, S.P.A., 
Psy.D., and in January 2001 D.D., M.D., reported that the 
veteran received treatment for PTSD at the Miami Vet Center 
and Miami VAMC Residential Rehabilitation Program secondary 
to combat trauma incurred during military service.  It was 
noted that treatment began in March 1999 and that he was 
currently in weekly group and individual psychotherapy.  It 
was reported that he would enter the residential program in 
January 2001.  

The Board finds that the veteran was exposed to combat, based 
on his receipt of the Purple Heart Medal.  Further, based on 
findings of the veteran's treating medical professionals of 
PTSD related to service, the Board finds that the evidence 
reasonably supports a fining that service connection is 
warranted.  While a VA examiner has reported that there were 
no signs or symptoms of PTSD when the veteran was recently 
examined, the Board finds that the evidence of the treating 
examiners must also be considered.  The Board finds that the 
evidence is in equipoise and that with the resolution of 
reasonable doubt on the side of the veteran, service 
connection is warranted.  

Cyst of the right side of the neck

The veteran asserts that his cyst of the right side of the 
neck was incurred in service.  However, review of the 
evidence establishes that the requirements for entitlement to 
service connection have not been met.  The medical evidence 
does not establish that the veteran currently has a cyst of 
the right side of the neck.  

Service medical records show that in September 1967 the 
veteran complained of a growth of the right side of the neck.  
He stated that the growth began while recovering from a sore 
throat.  It was painful in the morning but usually went away 
during the day.  Examination revealed that the veteran's 
throat was irritated and his sublingual salivary glands were 
swollen.  However, on discharge examination in May 1970, 
clinical evaluation of the head, face, neck and scalp, as 
well as the mouth and throat was normal.  

Additionally, the post-service medical evidence does not 
establish the presence of a cyst of the right side of the 
neck.  On VA examination in November 1985 examination of the 
head, face, and neck was negative, and VA hospital and 
outpatient treatment reports dated from 1985 to 1995 show 
normal findings.  On VA general examination in February 1998, 
the veteran's neck was supple, without masses, tenderness, or 
bruits.  VA examination in September 1999 recorded similar 
findings, as the examiner noted that the neck was supple, 
with no masses, non-tender and no bruits.  

Based on the competent evidence, the veteran does not 
currently have a cyst of the neck.  Entitlement to service 
connection cannot be established upon the fact that the 
veteran received treatment for a cyst of the neck during 
service and upon his allegations of currently having a cyst 
of the neck.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Caluza, supra.  Medical evidence establishing the 
presence of such disability must be submitted.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996). Here, such has not been 
accomplished.  Thus, the evidence preponderates against the 
claim.  The matter is denied.

Plantar wart 

The veteran also seeks service connection for a plantar wart.   
However, entitlement to service connection cannot be 
established as the evidence fails to show that the veteran 
currently has a plantar wart.  

The service medical records also show that in April 1970 the 
veteran complained of a plantar wart of the left foot and 
that he stated that he had been trimming the wart since 1969.  
The medical entry contains a notation of will "burn out" 
wart if record is available on ship.  The impression was 
callous.  However, on discharge examination in May 1970, 
clinical evaluation of the feet was normal. 

Despite the in-service treatment, the post-service evidence 
does not demonstrate the presence of a plantar wart.  VA 
medical reports dated from 1985 to 1997 are silent in this 
regard, and on VA examination of the skin in January 1998, 
although scaling of the plantar surfaces of the feet with 
maceration between the third and fourth toes was noted, no 
evidence of a plantar wart or any other foot injury was 
found.  Physical examination revealed no cutaneous 
abnormalities.

Given the absence of medical evidence establishing that the 
veteran experiences residuals from complaints or treatments 
associated with active service and the absence of any 
evidence showing that the veteran currently has a plantar 
wart, the preponderance of the evidence is against his claim 
in spite of his assertions presented on appeal.  Collette, 
Caluza, and Wade, all supra.  The matters are denied.

Cyst of the testicle

Regarding the veteran's claim of entitlement to service 
connection for a cyst of the testicle, review of the 
contemporary medical evidence is completely devoid of any 
findings demonstrating the presence of a cyst of the 
testicle.  The only evidence suggesting that the veteran 
currently has a cyst of the testicle is his own statements.  
That is not enough to establish service connection.

The Board acknowledges that service medical record show that 
in September 1968 the veteran complained of boil like 
eruptions of the pubic area, and in February 1969 he was 
treated for a wart of the penis.  The reports also show that 
in October 1969 he received treatment for two boils of the 
left side of the pubic area.  However, on discharge 
examination in May 1970, clinical evaluation of the 
genitourinary system was normal.  

Additionally, the medical evidence obtained since service 
does not show that the veteran has a cyst of the testicle.  
VA hospital and outpatient treatment reports dated from 1985 
to 1997 are silent in this respect.  On VA examination in 
January 1998, the veteran stated that he had developed cysts 
and boils of the groin area while in service, but they were 
not active at that time.  Objective evaluation revealed no 
evidence of boils or cysts of the groin area although some 
minor lymphadenopathy of the right inguinal area was noted.  
The diagnosis was cysts and boils of the groin by history; 
the disease was inactive at the present time.  

Given the absence of the presence of a current diagnosis of a 
cyst of the testicle and the absence of any residuals 
stemming from active service, the evidence preponderates 
against the claim.  Collette, Caluza, and Wade, all supra.  
The claim is denied. 


Hypertension

The term hypertension means that the diastolic blood pressure 
is predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 7101 Note (1) 
(2000).  

Regarding this claim, the Board notes that a diagnosis of 
hypertension was not made during service.  The service 
medical records are completely silent in this respect, and on 
discharge examination in May 1970, clinical evaluation was 
normal.  The veteran's blood pressure reading was 120/80.  
Although on VA examination in November 1985, the veteran 
reported that he had been previously told that he was 
hypertensive in the past, the examiner noted that he was 
normotensive at that time.  The veteran's blood pressure 
reading was 130/80.  The diagnosis was that the veteran 
claims that he had hypertension in the past.  He was 
normotensive.  

Post-service medical evidence shows readings of elevated 
blood pressure in the early 1990's during outpatient 
treatment, which are hypertensive according to VA standards 
noted above.  In June 1992 it was 140/90; in December 1992, 
it was 147/96; and in January 1993, it was 130/100.  On VA 
general examination in February 1998, the veteran's blood 
pressure reading was 130/80; and on VA examination in 
September 1999, it was 120/80.  However, while the record 
shows some elevated readings. there is no showing of elevated 
readings during service on within one year thereafter.  
Further there is nothing in the record to show that any 
current elevated readings are related to service.  The 
preponderance of the evidence is against the claim.  The 
matter is denied.

Leg injuries

The veteran seeks service connection for leg injuries.  At 
the outset the Board notes that service connection for 
multiple scars, residuals of mine blast injuries, is already 
in effect.  That disability encompasses two small scars of 
the medial aspect of the right knee and one scar of the upper 
and middle third of the thigh.  See March 2000 Rating Action.  
As such, to establish entitlement to service connection for 
leg injuries the evidence must show that the veteran has 
disabilities of the legs separate and distinct for those 
previously referenced.  In this case, such medical evidence 
is not present.  There is no competent medical evidence of 
record demonstrating that the veteran currently has leg 
injuries separate and distinct from the multiple scars, 
residuals of mine blast injuries.  

It is acknowledged that the service medical and 
administrative records show that in April 1967 during an 
explosion of an enemy mine the veteran sustained injuries of 
the left leg.  However, on discharge examination in May 1970, 
clinical evaluation of the lower extremities was normal, 
except for a 4-inch scar of the right leg.

The Board also acknowledges that a June 1996 clinical report 
associated with the veteran's psychiatric disorder noted that 
he complained of pain of the legs.  Nonetheless, VA hospital 
and treatment reports are otherwise silent in this respect.  
Additionally, a January 1998 VA examination report shows that 
the veteran sustained multiple shrapnel wounds of the right 
lower extremity during the mine explosion.  Examination 
revealed two small scars of the medial aspect of the right 
knee area and one scar of the upper and middle third junction 
of the medial aspect of the thigh.  The scars were all soft, 
nontender, nonadherent and offered no functional disability 
to the extremity.  The examination report did not reference 
any other separate and distinct disability of the legs.  

The September 1999 VA examination report also shows that on 
examination, the veteran was able to perform straight leg 
raising, flexion of the knees, and flexion and extension of 
the ankle with minimal complaints.  While on the left, the 
veteran had difficulty performing the straight leg raising 
and bending the knee.  However, the diagnosis was 
osteoarthritis of the shoulder and knees.  No reference to an 
injury of either the right or left leg was made.  

In light of the absence of a current disability of the legs, 
separate and distinct from the scars of the right lower 
extremity for which service connection is already in effect, 
the Board must find that entitlement to service connection 
for leg injuries has not been established.  In the absence of 
a current disability, the claim must be denied.  Collette, 
Caluza, and Wade, all supra.


ORDER

Service connection for PTSD is granted.  

Entitlement to service connection for a cyst of the right 
side of the neck is denied.

Entitlement to service connection for a plantar wart is 
denied.

Entitlement to service connection for a cyst of the testicle 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for leg injuries is denied.


REMAND

New and Material Evidence

The veteran seeks to reopen the claims of entitlement to 
service connection for residuals of a right shoulder 
disorder, lower back disorder, and head injury.  In the July 
1986 rating determination, the RO denied the claims, 
reasoning that the evidence did not establish that the 
veteran had a right shoulder dislocation and residuals of a 
head injury.  Service connection for a back disorder was not 
established as the disorder noted in service was acute and 
transitory in nature, treated and resolved without residuals 
noted at separation or thereafter until November 1985.  

In reaching those decisions the RO reviewed the veteran's 
service medical records, VA examination report dated in 
November 1985, and medical treatment reports dated between 
1985 and 1986.  Notice of the determination was mailed to the 
veteran in August 1986.  The veteran filed notice of 
disagreement and the RO issued to him a statement of the 
case.  The veteran however did not perfect the appeal.  The 
determinations became final.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.203(b).

In September 1995 the veteran sought to reopen his claims.  
The RO obtained VA outpatient treatment reports dated from 
1989 to 1995, showing that the veteran had received treatment 
for arthritis of the back and shoulders and that a diagnosis 
of chronic low back pain had been made.  The reports did not 
reference a head injury.  

In the June 1996 rating action, the RO found that new and 
material evidence had not been submitted to reopen the July 
1986 rating action.  The evidence failed to show that the 
veteran's claimed disorders were incurred in or aggravated by 
military service.  Notice of that determination was mailed to 
the veteran on June 21, 1996.  The veteran thereafter did not 
file a timely notice of disagreement, as notice of 
disagreement was received on July 25, 1997.  

Following notification of a review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156, 20.1103.   

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After the June 1996 rating determination, the RO received 
duplicative copies of the veteran's service medical records.  
The RO also received VA hospital and outpatient treatment 
reports dated from 1996 to 1998, primarily showing treatment 
for unrelated disorders.  The reports however document that a 
May 1997 imaging impression of the veteran's lumbosacral 
spine revealed slight narrowing of the disc space between the 
L5-S1 and metallic fragments of the soft tissues of the 
pelvis.  Otherwise, findings were normal.  

Also of record is a January 1998 VA examination report noting 
a diagnosis of left shoulder capsulitis of a chronic nature 
and bicipital tendonitis of the left shoulder, and a VA 
examination report dated in September 1999 recording a 
diagnosis of osteoarthritis of the shoulders.  The VA 
examination report in January 1998 indicates that the veteran 
is receiving Social Security Administration (SSA) benefits 
for his shoulder and back discomfort.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. VA has proposed regulations for implementing the 
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  See 66 
Fed.Reg. 17840-17842 (April 4, 2001).  

A review of the proposed regulations reflects that § 5103A 
does not require VA to reopen a disallowed claim unless new 
and material evidence is presented or secured, as provided by 
38 U.S.C.A. § 5108.  However, nothing in § 5103A precludes VA 
from providing a claimant such assistance in substantiating a 
claim as VA considers appropriate.  VA medical records or 
records from the Social Security Administration which could 
be relevant to the veteran's claim may be secured on the 
veteran's behalf.  However, less assistance in attempts to 
reopen previously disallowed claims will be provided than it 
would in an original claim or a reopened claim.  In this 
regard, VA will not provide a medical examination or obtain 
medical opinion in an attempt to reopen a previously denied 
claim.  The Board is of the opinion that a decision on the 
issues referring to new and material evidence should not be 
decided, pending receipt of any SSA records.  

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand for the issues regarding service connection for 
gastroenteritis, a skin rash, jungle rot, an eye disorder, an 
injury to the foot, blisters of the hand, and a right wrist 
injury, is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
for these issues, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Eye Disorder

The service medical records show in February 1969 the veteran 
complained of difficulty seeing at night, and that 
examination at that time showed the veteran's vision to 20/30 
on the right and 20/40 on the left.  External examination of 
the eye showed follicular conjunctivitis and decreased 
muscular reflex.  The reports thereafter are devoid of any 
complaints of or findings associated with an eye disorder.  
On discharge examination in May 1970, general evaluation of 
the eyes, pupils, and ocular motility, and ophthalmoscopic 
evaluation were normal.  Distant vision was 20/20.  On VA 
examinations in February 1998 and September 1999, only 
cursory physical examinations of the eyes were performed.  It 
was stated that the eyes were normal as the veteran's pupils 
were round, equal, and reactive to light and accommodation.  
A current diagnosis of an eye disorder to include any visual 
defect has not been made; however, the veteran has not been 
afforded a complete and thorough VA eye examination.  

Blisters of the Hands

Service medical records show that in September 1967, the 
veteran complained of blisters of the hand, and in April 
1968, he received a dressing change for pus on a wound of the 
left wrist and hand.  On service discharge, in May 1970, and 
there was no finding of blisters of the hand.  

On VA examination in November 1985, two superficial one-inch 
scars over the dorsum of the right hand, between the index 
finger and thumb were observed, and on musculoskeletal 
examination, the examiner recalled that excision of the cell 
tumor and noted that it left a scar.  The diagnosis was 
status post excision of giant cell tumor of the middle finger 
of the left hand with residual sensory changes.  No 
complaints of or findings for blisters of the hands were 
reported.  VA medical reports dated from 1986 to 1999 also do 
not establish that the veteran currently has a blisters of 
the hands.  However, those reports do show that in January 
1991 the veteran received treatment for peeling and dryness 
of the left hand.  On VA dermatology examination in January 
1998, the veteran's hands were not evaluated.  

Injury of the Foot

The service medical records show in October 1967 a notation 
of a possible fracture of the left foot was made.  In 
November 1968 the veteran complained of a painful tendon of 
the right foot and an assessment of possible Achilles 
tendonitis was made.  In April 1969 a steel beam fell on the 
veteran's foot and he received treatment.  An orthopedic 
examination of the veteran's feet has not been accomplished.  

Gastroenteritis

The veteran maintains that his gastroenteritis is related to 
metal poisoning resulting from foreign materials incurred in 
the abdomen during a mine explosion.  In May 1969 the veteran 
received treatment for complaints of zinc and lead poisoning.  
At that time the veteran's symptoms included nausea, a 
headache, pain of the back, chills, fever, and intermittent 
vomiting.  Frequent blurred vision and recurrent muscle aches 
were also noted.  On physical examination, a blurred speech, 
unsteady gait, and lethargy were noted.  The impression was 
possible acute metal fume poisoning.  On discharge 
examination in May 1970, clinical evaluation of the abdomen 
was normal.  

On VA examination in September 1999, examination showed that 
the abdomen was soft, nontender, without masses and with a 
large scar located on the mid abdomen from a previous 
laparotomy.  The examiner noted that the veteran had an 
account of gunshot wound to the abdomen.  The diagnosis was 
occasional gastroenteritis.  

Because the record does not contain a medical nexus opinion 
addressing the etiology of the veteran's gastroenteritis, a 
contemporaneous VA examination to obtain such is needed.  

Right wrist injury

For the right wrist injury, the service medical records show 
in April 1968 the veteran received a dressing change for pus 
on wound of the left wrist and right hand and a clinical 
entry dated in February 1969 shows that the veteran 
complained of pain after hitting his right hand on a dull 
edge.  X-rays were negative for a fracture although there was 
a metallic foreign body in an old wound of the thumb.  The 
impression was contusion.  However, on discharge examination 
in May 1970, clinical evaluation of the upper extremities was 
normal.

Review of the post-service medical reports show that on VA 
examination in November 1985 two superficial one-inch scars 
over the dorsum of the right hand, between the index finger 
and thumb were observed.  A clinical entry dated in March 
1986 shows that the veteran complained of a right wrist click 
and pain with lifting.  Although x-rays were negative, the 
veteran was provided a wrist control splint.  A report of an 
x-ray study dated in September 1990 shows evidence of small 
synovial cysts, but there was no evidence of rupture of 
carpal ligaments.  VA outpatient treatment reports dated in 
1991 show continued treatment for pain of the right wrist.  
Additionally, although a clinical entry dated in April 1991 
noted that the right wrist arthrogram revealed no leakage 
through the transjugular fibrocartilage complex, a July 1991 
clinical entry shows that he received treatment for bilateral 
wrist pain with "bogginess" of the right wrist.  
Thereafter, the medical evidence is silent with regard to 
residuals of a right wrist injury.

In light of the foregoing, a contemporaneous VA examination 
is needed to ascertain whether the veteran currently has a 
right wrist injury, and if so, to ascertain its etiology.  

Skin rash and jungle rot

Regarding a skin rash and jungle rot, the service medical 
records show that in 1968, the veteran complained of a skin 
rash after shaving.  Numerous pustular lesions of the face, 
common acne vulgaris was noted.  The reports also shows 
complaints of a skin rash of the face in 1969.  On discharge 
examination in May 1970, although clinical evaluation of the 
skin was abnormal for scars of the right leg, fingers, 
shoulder and left hand, evidence of a rash was not 
documented. 

Although on VA examination in November 1985 examination of 
the skin was normal, a clinical entry dated in January 1991 
records a history of a rash of the hands and a July 1991 
clinical entry notes that the veteran's rash was tinea.  
Additionally, on VA examination in January 1998, the veteran 
stated that he used Lubriderm cream over most of his body 
surface to control his skin disorder.  He added that he had 
cysts and boils of the feet and athlete's feet while in 
service.  Physical examination showed scaling of the plantar 
surfaces of the feet and maceration between the third and 
fourth digits of the feet.  Diagnostic and clinical tests 
were positive, indicating active dermatophyte infection of 
the skin of the feet.  The diagnosis was dermatophytosis of 
the feet and onychomycosis of the nails.  No reference was 
made with regard to the presence or absence of any other skin 
disorder of the body.  

Given the incomplete medical findings, a contemporaneous VA 
examination is needed to ascertain whether the veteran 
currently has a skin disorder of the face, back, and hands, 
and if so, to ascertain its etiology.  A medical opinion 
addressing the etiology of the veteran's skin disorder of the 
feet is also needed.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
identify all medical care providers who 
have treated him for any of the 
disabilities that are the subject of this 
remand since his separation from service.  
After securing any necessary releases, the 
RO should attempt to obtain copies of all 
such clinical records not already 
contained in the claims file.  In the 
event that any records identified by the 
veteran are not obtained, the RO should 
comply with the notice provisions of the 
VCAA.  

3.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated.  

4.  Regarding the veteran's 
gastroenteritis, skin rash, eye disorder, 
injury of the foot, blisters of the hand, 
jungle rot, and right wrist injury, the 
RO should schedule the veteran for the 
appropriate VA examinations in order to 
determine the nature, extent, and 
etiology of the aforementioned 
disabilities.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner(s) in conjunction with to the 
examinations.  The examiners should 
specify which disabilities are present, 
and if found present, offer an opinion as 
to whether it is at least as likely as 
not that the veteran's disabilities are 
related to his active service, including 
any inservice trauma or treatment.  A 
complete rationale should be provided for 
any opinion offered.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 

(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is so notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 


